DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 1/13/2021.  The Applicant has amended all pending claims.  Claims 1–20 are presently pending and are presented for examination.  

Response to Applicant’s Remarks
The Applicant’s remarks, pages 6 to 18, have been fully considered and are address as follows:
Drawings:  Applicant has made significant amendments to all twenty originally filed claims and submits that claim 1 “corresponds to the steps such as step 1, step 2 as shown on pages 11 to 13 of the originally filed application.”  Rem. 6.  Pages 11 to 13 merely direct the office to Figures 85 to 89.  None of those figures actually show the method of claim 1 much less the method steps of any of the dependent claims.
The Applicant also submits that one of the nineteen dependent claims is shown in the drawings and points to paragraph [0035] and Figure 72.  Claim 2 as amended addresses 
For these reasons Applicant’s arguments are not persuasive and the objection to the lack of drawings is maintained.
Claim Rejections - 35 USC § 101:  Applicant traverse the rejection of claims 1 to 20 as being directed to a judicial exception.  REM 6-13.  Applicant’s arguments are unpersuasive.  As discussed below, Applicant’s amended claims 1 to 20 are rejected under 35 USC § 101 as being directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 112(b):  The Applicant has made significant amendments to the claims.  However, as addressed below, these amendments fail to overcome the rejection of claims 1 to 20 for being indefinite and missing an essential step.  Due to the extent of the amendments made by the Applicant it is pointless to address Applicant’s arguments to the previous claims since none of the current claims are the same.  Please see the 35 USC § 112(b) rejections below.
The Applicant’s claim amendment to claim 17 and arguments overcome the rejection of claim 17 due to being indefinite. 
The Applicant’s claim amendment to claim 19 and arguments overcome the rejection of claim 19 due to being indefinite.
Claim Rejections - 35 USC § 112(d):  The Applicant’s claim amendment to claim 8 and arguments overcome the rejection of claim 8 as being an improper dependent claim.
Claim Rejections - 35 USC § 103.  Due to the extent of the amendments made by the Applicant to claims 1 to 20 it is pointless to address Applicant’s arguments to the previous claim rejections under 35 USC § 103.  Please see the 35 USC § 103 rejections below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Applicant has significantly amended the independent claim which arguably changes the embodiment of the invention.  The title does not reflect the changes to the independent claim.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  None of the 89 drawings provided by the Applicant show the steps of claim 1 or any of the dependent claims.  Although the Applicant has argued that Figures 85 to 89 show the method of claims 1 to 20; however, neither of those Figures actually show method steps.  

    PNG
    media_image1.png
    509
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    556
    703
    media_image2.png
    Greyscale

Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is an independent method claim and claims 2-20 depend upon claim 1.

As per Claim 1:  Claim 1 recites a method for an autonomous vehicle path prediction and target classification, implemented by distributed processors comprising the steps of (1) receiving vehicle data of at least one of a position, speed, heading angle and yaw rate for said vehicle, (2) performing cross track calculation using said vehicle data, (3) determining in-lane or adjacent lane classification of a target vehicle with respect to said cross track calculation, and (4) sending data or command for performing an autonomous vehicle operation of said vehicle to a controller based on determining said in-lane or adjacent lane target classification of said target vehicle with respect to said vehicle.
Accordingly, claim 1 recites a mental process of (1) receiving vehicle data of at least one of a position, speed, heading angle and yaw rate for said vehicle, (2) performing cross track calculation using said vehicle data, (3) determining in-lane or adjacent lane classification of a target vehicle with respect to said cross track calculation.  Because the first three steps are claimed at such a high level of abstraction an generality, they can be can be performed in the mind of the driver of the vehicle by observation of the host vehicle (receiving vehicle data of at least one of a position, speed, heading angle and yaw rate for said vehicle) and observation of other vehicles on the road (performing cross track calculation using said vehicle data, determining in-lane or adjacent lane classification of a target vehicle with respect to said cross track calculation).
Finally, step 4 can be completed by the driver of the host vehicle through steering, braking, or acceleration control of the host vehicle.  Accordingly, the judicial exception is not integrated into a practical application because the claimed distributed processors and autonomous vehicle do not add any meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer.  Further, the recitation for performing an autonomous vehicle operation of said vehicle to a controller based on determining said in-lane or adjacent lane vehicle classification of said target vehicle with respect to said vehicle merely reflects an intended use of the abstract idea.

As per Claims 2-20: These claims depend upon claim 1 and fail to cure the deficiencies of claim 1 because the claims either identify further mathematical computations or decisions by the generically claim central computer, but do not integrated the claimed process into a practical application.
	Accordingly, claims 1 -20 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 

As per Claim 1: The Applicant has made significant amendments to claim 1 and added the limitations (1) receiving vehicle data of at least one of a position, speed, heading angle and yaw rate for said vehicle and (2) performing cross track calculation using said vehicle data.  Applicant’s specification only refers to cross tracks in paragraphs [00008] - [00009] and makes no mention of using vehicle position, speed, heading angle or yaw rate for performing cross track calculation.  Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement by adding new matter.
The Applicant has made significant amendments to the claims and has elected not to identify where support for the amendments can be found, therefore the Applicant’s response is non-compliant.  Further, independent claim 1 is based mainly on paragraphs [0005] to [0009], the section title Detailed Description of the Preferred Embodiments up until the section titled Prior embodiments of the invention in the parent cases, and Figures 85 (cross track calculations), 86 (cross track illustration), 87 (curvature cleaning), 88 (time axis diagram), and 89 (system for long range path prediction and target classification algorithm.  The invention recited by the Applicant on pages 11 to 13 and Figures 85 to 89 purports to be an improvement to what the Applicant refers to as platform technologies, Summary paragraph 5, the Applicant’s disclosure fails to establish any link between the current invention and prior embodiments of the invention recited on pages 14-75 of the specification.  For this reason, any dependent claims that recite limitations that are not tied to the embodiment of the invention currently claimed are 

As per Claims 2-8, 10-12, 19, and 20:  For these reasons above dependent claims 2 (performing geofencing to correct said position), 3 (order or positon of vehicles in a road), 4 (calculating a sine of an angle between said vehicle and second vehicle in the road), 5 (calculating a lateral distance between said vehicle and second vehicle at a curve), 6 (determining a map for said vehicle), 7 (generating lanes), 8 (determining one or more intersection regions for splitting said lanes), 10 (one or more intersection regions are determined based on speed profiles of vehicles), 11 (one or more intersection regions are determined using heading angles of vehicles),12 (one or more intersection regions are determined based on intersections of lanes generated from vehicle travel paths), 19 (storing said vehicle data in a database), and 20 (sending a warning to a central location).  
Also as per Claim 4:  The Applicant has amended claim 4 and added the recitation between said vehicle and a second vehicle in a road in an attempt to overcome the prior art reference.  However, a review of the specification reveals that none of the equations provided in the specification or drawings seem to require calculating the side of the angle for performing the cross track calculation.  Accordingly, claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement by adding new matter.
Further regarding claim 19: Applicant’s specification never mentions storing said vehicle data (at least one of a position, speed, heading angle and yaw rate) in a database.  The only references to a database in the specification are to a MAP database, road geometry database, look-aside database, local dynamic database, and map database.  

Accordingly, claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement by adding new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per Claim 1: The second step of claim 1 requires performing cross track calculation using said vehicle data.  Accordingly, claim 1 purports to require a mathematical algorithm and the result of the calculation is used for the step of determining in-lane or adjacent lane target classification of a target vehicle with respect to said vehicle.  However claim does not recite how in-lane or adjacent lane determination.  Further, the in-lane or adjacent lane determination could not be made based on the host/autonomous vehicle alone since the calculation would require some data of the target vehicle.  See SPEC [0007] (“the method fuses target vehicle data and host vehicle data in an efficient algorithm”).

Also as per Claim 1:  Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 1 includes the step of determining in-lane or adjacent lane target classification of a target vehicle with respect to said vehicle based on said cross track calculation.  However, claim 1 does not include any step of detecting/sensing a target vehicle, receiving/obtaining data regarding the target vehicle.  As discussed above, data regarding the target vehicle would be necessary for the step of determining in-lane or adjacent lane target classification of a target vehicle with respect to said vehicle based on said cross track calculation, since this step could not be complete based on the host/autonomous vehicle data alone.  See SPEC [0007].

	As per Claim 3: Claim 3 depends upon claim 1 and recites vehicles in a road.  It is unclear whether the claimed vehicles (plural) refers to said vehicle or target vehicle recited in claim 1 or refers to additional vehicles.  Accordingly, claim 3 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite.

As per Claim 9: Claim 9 depends upon claim 1 and recites removing an effect of accumulation.  Accumulation is a noun and is used to refer to a mass or quantity of something that has gradually gather or has been acquired.  However, claim 9 fails to identify even in a 
  
As per Claims 10 and 11: Claims 10 and 11 depend upon claim 8 which depends upon claim 1 and both recite of vehicles.  It is unclear whether the claimed vehicles (plural) refers to said vehicle recited in claims 1 and 8 or target vehicle recited in claim 1 or refers to additional vehicles.  Accordingly, claim 10 and 11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite.

As per Claim 12: Claim 12 depends upon claim 8 and recites generated from vehicle travel paths.  It is unclear whether the claimed vehicle refers to said vehicle recited in claims 1 and 8 or target vehicle recited in claim 1 or refers to a different vehicle.  Accordingly, claim 12 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite.

Also as per Claims 2-20:  These claims depend upon claim 1 and fail to cure the deficiencies of claim 1.  Therefore, claims 2-20 are also rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application filed on 05/13/2018 is a continuation-in-part of various applications filed by the inventors Faroog Ibrahim, Kazutoshi Nobukawa, and Katta Vidya Sagar that date back to 06/01/2013.  Since independent claim 1 (the only independent claim) is based on Applicant’s 05/13/2018 disclosure all dependent claims (2 to 20) have the same priority date of claim 1 which is 05/13/2018.  Accordingly, the parent applications 13/907,864 (US PGPUB 20140358321 A1 published 12/4/2014); 13/907,862 (US PGPUB 20140358416 A1 published 12/04/2014); 14/047,157 (US PGPUB 20140358322 A1 published 12/04/2014); 14/163,478 (US PGPUB 20140358414 A1 published 12/4/2014); 14/163,258 (US PGPUB  published 20140358324 A1 published 12/04/2014); 14/883,633 (US PGPUB 20160049079 A1 published 02/18/2016); and 14/883,639 (US PGPUB 20160036558 A1 published 02/04/2016) all qualify as prior art to the current application under 35 U.S.C. § 102(a)(1) (Disclosure with Prior Public 

Claims 1, 3, 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Funabashi US 2017/0154531 A1 in view of Stein et al. US 2018/0307229 (“Stein”).

As per Claim 1: Funabashi discloses [a] method for an autonomous vehicle path prediction and target classification, said method implemented by distributed processors, said method comprising:
receiving vehicle data of at least one of a position, speed, heading angle and yaw rate for said vehicle  [at least see Funabashi FIGS 1, 2; ¶¶ 32, 34-35 disclosing a direction sensor, speed sensor, yaw rate sensor, GNSS receiver, and calculating the current position based on the received navigation signal.];
performing cross track calculation using said vehicle data [at least see Funabashi ¶ 142 that discloses the distance from the current position of the self-vehicle to the path cross point X is calculated based on the current position of the self-vehicle and the coordinates of the path cross point X, and a value derived from dividing the calculated distance by the current vehicle speed of the self-vehicle is adopted as the self-vehicle reach time to reach the relevant path cross point X.
Funabashi does not specifically disclose determining in-lane or adjacent lane target classification of a target vehicle with respect to said vehicle based on said cross track calculation.  According to Applicant’s specification, this merely reflect determining step is completed after the cross track calculation step, but the actual cross track calculation is not used in the determination step.  See Spec ¶ [00009] (“Step 2: We determine in-lane or adjacent lane target classification of a target vehicle x with respect to the host vehicle h.”).  T
determining in-lane or adjacent lane target classification of a target vehicle with respect to said vehicle based on said cross track calculation [at least see Stein FIGS. 11A-11C; ¶¶ 204-206, 208 that teaches the host vehicle also detects one or more target vehicles traveling in the same lane (in-lane) as host vehicle.
As a result Funabashi discloses collision detection system based determining when a self-vehicle and a subject other car will cross the same point X and Stein teaches determining whether a target vehicle is traveling in the same lane as the host vehicle.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision determining system disclose in Funabashi by determining the relative position and relative lanes of other vehicles on the roadway in order to improve operator’s or autonomous vehicle system’s awareness of the surrounding environment.
Funabashi does discloses based on the result of such estimation, the controller provides the information for avoiding the collision with the other car to a driver of the self-vehicle by operating the display 70 and/or the speaker 80 in the predetermined manner [at least see Funabashi ¶ 46], but does not specifically disclose sending data or command for performing an autonomous vehicle operation of said vehicle to a controller based on determining said in-lane or adjacent lane target classification of said target vehicle with respect to said vehicle.
However, Stein also teaches this limitation [at least see Stein Abstract; ¶¶ 2-3; Summary of the Invention disclosing that the systems and methods disclose are for navigating an autonomous vehicle ].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision determining system disclose in Funabashi and use the determination to control an autonomous vehicle as taught by Stein because of the need in the art for preventing the collision of autonomous vehicles and Funabashi discloses a known technique for collision avoidance by warning a driver of a vehicle 

As per Claim 3:  Funabashi in combination with Stein discloses [t] he method of claim 1, Stein further discloses wherein performing said cross track calculation comprises finding the order or position of cars in a road [at least see Stein FIGS. 11A-11C; ¶¶ 204-206, 208 which teaches identifying relative position and of vehicles in a merge lane and adjacent lane].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision determining system disclose in Funabashi and use the determination to control an autonomous vehicle as taught by Stein because of the need in the art for preventing the collision of autonomous vehicles and Funabashi discloses a known technique for collision avoidance by warning a driver of a vehicle and applying this technique to control an autonomous vehicle to avoid collisions would yield predictable results.

As per Claims 17 -18: Funabashi discloses [a] method of claim 1 and Funabashi further discloses further comprising determine said position of said vehicle (claim 17) and further comprising determining global positioning system (GPS) coordinates for said vehicle (claim 18) [at least see Funabashi FIGS. 1, 2; ¶¶ 34-35 disclosing a direction sensor, speed sensor, yaw rate sensor, GNSS receiver, and calculating the current position based on the received navigation signal.].

As per Claim 19:  Funabashi in combination with Stein discloses [t]he method of claim 1 and Stein further discloses further comprising storing said vehicle data in a database [at least see Stein ¶¶ 72, 75 disclosing memory units may include various databases].
.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable overFunabashi in view of Stein as applied to Claim 1 above and further in view of Brando et al. US 2014/0316635 A1 (“Brando”).

As per clam 2: Funabashi in combination with Stein discloses [t]he method of claim 1, but does not specifically disclose performing geofencing to correct said position.  
However, Brando teaches this limitation [at least see Brando ¶¶ 33, 46 that teaches if there is a conflict among the latest vehicle position received from the managed vehicle 101, the previous vehicle position, and the boundary passage information, the vehicle passage monitoring unit 105 corrects the vehicle position].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision determining system disclose in Funabashi and correct the positon of the vehicle as taught by Brando because in autonomous vehicle control it is important to know the correct and precise location of the vehicle so that autonomous vehicle makes the correct assessment of its location relative to the location of other vehicle in order to avoid collisions.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable overFunabashi in view of Stein as applied to Claim 1 above and further in view of Probert et al. US 2017/0018186 A1 (“Probert”).

As per Claim 4:  Funabashi in combination with Stein discloses [t] method of claim 1, but does not specifically disclose wherein performing said cross track calculation comprises: calculating a sine of an angle between said vehicle and said a second vehicle in a road.
	However, Probert teaches this limitation [at least see Probert ¶ 193 which teaches kinematic path prediction of vehicle on curved paths that determines the radius of a curvature using the law of sines].
	Calculating the sine of any angle is a simple trigonometric function used in many mathematical calculations.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision determining system disclose in Funabashi by determining the a sign of a detect angle as taught be basic trigonometry and Probert because using the sine of the angle in mathematical calculations such as the cross track calculation would lead to predictable results.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable overFunabashi in view of Stein as applied to Claim 1 above and further in view of Song et. al. US 2019/0143968 A1 (“Song”).

As per Claim 5:  Funabashi in combination with Stein discloses [t] method of claim 1, but does not specifically disclose wherein performing said cross track calculation comprises: calculating a lateral distance between said vehicle and a second vehicle at a curve.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision determining system disclose in Funabashi by determining the lateral distance between the host vehicle and a third-party vehicle in order to control a host vehicle and prevent collisions with a third party vehicle [Song ¶ 65].  

Claims 6-8 and 10-12 are rejected under 35 U.S.C. § 103 as being unpatentable overFunabashi in view of Stein as applied to Claim 1 above and further in view of Ibrahim et al. US 2016/0049079 A1 (“Ibrahim”).

As per Claim 6:  Funabashi in combination with Stein discloses [t]he method of claim 1, but does not specifically discloses further comprising determining a map for said vehicle using vehicle data.
However, Ibrahim teaches this limitation [at least see Ibrahim FIG. 29; ¶ 41].

As per Claim 7:  Funabashi in combination with Stein discloses [t] method of claim 6, but does not specifically discloses [t]he method of claim 1, but does not specifically disclose wherein determining said map for said vehicle comprises generating lanes for said vehicle.
However, Ibrahim teaches this limitation [at least see Ibrahim FIGS. 18-19; ¶¶ 31-32].

As per Claim 8:  Funabashi in combination with Stein discloses [t]he method of claim 6, but does not specifically disclose wherein determining said map for said vehicle comprises determining one or more intersection regions for splitting said lanes.
However, Ibrahim teaches this limitation [at least see Ibrahim FIG. 31; ¶ 43].

As per Claim 10:  Funabashi in combination with Stein discloses [t]he method of claim 8, but does not specifically disclose wherein one or more intersections are determined based on speed profiles of vehicles. 
However, Ibrahim teaches this limitation [at least see Ibrahim FIG. 31; ¶ 43].

As per Claim 11:  Funabashi in combination with Stein discloses [t]he method of claim 8, but does not specifically disclose wherein one or more intersections are determined using heading angles of vehicles. 
However, Ibrahim teaches this limitation [at least see Ibrahim FIG. 31; ¶ 43].

As per Claim 12:  Funabashi in combination with Stein discloses [t]he method of claim 8, but does not specifically disclose wherein one or more intersections are determined based on intersections of lanes generated from vehicle travel paths. 
However, Ibrahim teaches this limitation [at least see Ibrahim FIG. 31; ¶ 43].

Regarding Claims 6-8 and 10-12.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision determining system disclose in Funabashi by the disclosures in Ibrahim to improve autonomous vehicle safety [Ibrahim ¶ 2].

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable overFunabashi in view of Stein as applied to Claim 1 above and further in view of Sambongi US 2012/0053889 A1 (“Sambongi”).

As per Claim 9: Funabashi in combination with Stein discloses [t]he method of claim 1, but does not specifically discloses determining said in-lane or adjacent lane target classification comprises removing an effect of accumulation.
	However, Sambongi teaches this limitation [at least see Sambongi ¶ 160 which teaches removing accumulated errors].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify the collision determining system disclose in Funabashi and remove accumulation errors as taught by Sambongi in order to improve the location of a vehicle under autonomous location by correcting errors caused by measuring moving direction and displacement [Sambongi ¶ 10].

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable overFunabashi in view of Stein as applied to Claim 1 above and further in view of Perl et al. US 2019/0102840 A1 (“Perl”)..

As per Claim 13: Funabashi in combination with Stein discloses [t]he method of claim 1, but does not specifically discloses further performing curvature cleaning.
	However, Perl teaches this limitation [at least see Perl ¶¶ 44-45].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention to modify the collision determining system disclose in .

Claims 14-16 are rejected under 35 U.S.C. § 103 as being unpatentable overFunabashi in view of Stein and Perl as applied to claim 13 and further in view of Official Notice.

As per Claim 14:  Funabashi in combination with Stein and Perl discloses [t]he method of claim 13, but does not specifically disclose wherein performing said curvature cleaning is based on determining previous samples of road curvature.  
	However, the determination of previous samples or previous sample data is common knowledge in the art and adding this step to the prior art would have been obvious to a person of ordinary skill in the art at the time the invention was filed.

As per Claim 15: Funabashi in combination with Stein and Perl discloses [t]he method of claim 13, but does not specifically disclose wherein performing said curvature cleaning is based on determining previous time periods.
	However, the determination of previous samples or previous time periods is common knowledge in the art and adding this step to the prior art would have been obvious to a person of ordinary skill in the art at the time the invention was filed.

As per Claim 16: Funabashi in combination with Stein and Perl discloses [t]he method of claim 13, but does not specifically disclose wherein performing said curvature cleaning is based on determining an average value of road curvature.
	However, the determination of an average value of any collected or stored data is common knowledge in the art and adding this step to the prior art would have been obvious to a .

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable overFunabashi in view of Stein as applied to Claim 1 above and further in view of Lee et al. US 2019/0349836 A1 (“Lee”).

As per Claim 20:  Funabashi in combination with Stein discloses [t]he method of claim 1 and Stein further discloses further comprising sending a warning [at least see Stein ¶ 119], but does not specifically disclose the warning is sent to a central location.
	However, Lee teaches this limitation [at least see Lee ¶ 89 which teaches cooperative collision warning and sharing information with roadside infrastructure].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the collision determining system disclose in Funabashi and Stein to transmit the warning to the processor of the stationary device as taught by Lee in order to improve vehicle travel by preventing collisions or informing vehicles and drivers that are not involved in the collision of the potential hazard or travel delay.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P MAHNE/Primary Examiner, Art Unit 3668